                                                                                      I .»'v'
                                                                         -"=^».^vi ,,i>\n uiV,
                       IN THE UNITED STATES DISTRICT COURT.„
                          SOUTHERN DISTRICT OF GEORGIA                               5H 9;
                                  SAVANNAH DIVISION


                                                                                 . Ur &A.
UNITED STATES OF AMERICA,

       Plaintiff,

V.                                                        Criminal Action No: 4:18CR260


KIMBERLIN D. JOHNSON,

       Defendant.




                                         ORDER


       This matter is before the Court on the Motion for Leave of Absence by Jack Morris

Downie,counsel for Defendant, for the dates of July 6 through July 12, 2019, and July 25,2019

through July 29, 2019. (Doc. 910.) After careful consideration, said Motion is GRANTED.


       SO ORDERED,this^Wday of July, 2019.


                                                  CHRISTOPHER L. RAY
                                                  MAGISTRATE JUDGE
                                                  SOUTHERN DISTRICT OF GEORGIA
